Citation Nr: 9931534	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for carotid artery 
stenosis, claimed as secondary to service-connected Hodgkin's 
Disease.

2.  Entitlement to service connection for an immune disorder, 
claimed as secondary to service-connected Hodgkin's Disease.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected Hodgkin's Disease.

4.  Entitlement to an evaluation in excess of 10 percent for 
a swallowing disorder, to include whether a separate 
compensable evaluation for gastroesophageal reflux is 
warranted.

5.  Entitlement to a compensable evaluation for 
paramediastinal fibrosis. 

6.  Entitlement to an evaluation in excess of 10 percent for 
paradoxical vocal cord motion with decreased abduction of 
both vocal cords.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.

A hearing was held before a Member of the Board sitting in 
Milwaukee, Wisconsin, in June 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Of note, at the hearing 
before the Board, the veteran withdrew a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
nerve damage to the face.  At an earlier RO hearing, he 
withdrew the claim for an increased rating for service-
connected Hodgkin's Disease.  Thus, the issues before the 
Board are limited to those on the title page.  Finally, all 
the issues, with the exception of the total disability 
rating, will be discussed below; the issue of a total 
disability rating will be discussed only in the REMAND 
section of this Board decision.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  Carotid artery stenosis, which was diagnosed post-
service, is not shown to be etiologically or causally related 
to the veteran's service-connected Hodgkin's Disease.

3.  An immune disorder is not currently shown based on the 
evidence submitted for the record.

4.  The veteran has not submitted competent medical evidence 
that COPD is secondary to his service-connected Hodgkin's 
Disease.

5.  The veteran's swallowing disorder is currently manifested 
by subjective complaints of progressive swallowing 
difficulties, occasional choking, and active reflux, 
objective findings of mild to moderate oropharyngeal 
dysphagia but no objective clinical evidence of loss of 
sensation.  No more than moderate, incomplete paralysis of 
the ninth cranial nerve is shown.

6.  The veteran is currently shown to have dysphagia, 
regurgitation, frequent belching, active reflux, and the 
requirement of frequent meals, all indicative of 
gastroesophageal reflux.  However, there is no objective 
clinical evidence of material weight loss, recurrent anemia, 
severe hemorrhage, chronic gastritis with large or eroded 
ulcers, or malnutrition.

7.  The veteran's paramediastinal fibrosis disability is 
currently manifested by subjective complaints of progressive 
dyspnea and recurrent pneumonia, objective findings of 
obstructive but not restrictive lung disease and but no 
objective clinical evidence of a functional abnormality with 
respect to pulmonary fibrosis.

8.  The veteran's vocal cord disability is currently 
manifested by subjective complaints of the sensation of 
phlegm on the vocal cords, dysphagia, and trouble swallowing, 
objective findings of normal vocal cord motility and no 
objective clinical evidence of thickening or nodes of the 
cord or submucous infiltrations.  No more than a moderate 
disability is shown.


CONCLUSIONS OF LAW

1.  Carotid artery stenosis is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
Hodgkin's Disease.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  The claim of entitlement to service connection for an 
immune disorder, claimed as secondary to service-connected 
Hodgkin's Disease, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for COPD, 
claimed as secondary to service-connected Hodgkin's Disease, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. § 3.303 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a swallowing disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8209 (1999).

5.  The criteria for an evaluation not to exceed 30 percent 
for gastroesophageal reflux have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.115, DC 7346 (1999).

6.  The criteria for a compensable evaluation for 
paramediastinal fibrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.97, DC 6802 (1996), DC 6845 (1999).

7.  The criteria for an evaluation in excess of 10 percent 
for paradoxical vocal cord motion with decreased abduction of 
both vocal cords have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, DC 6516 (1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection on a secondary basis, the Board notes that 
the threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

With respect to the veteran's claims for increased 
evaluations, the Board notes that disability ratings are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the Board notes that the veteran was diagnosed 
with Hodgkin's Disease some months after service separation 
and subsequently underwent cobalt radiation treatments.  The 
RO granted service connection for the disease by rating 
decision dated in January 1958 and assigned a 30 percent 
evaluation.  In mid-1994, he filed claims for several medical 
disorders as secondary to his service-connected Hodgkin's 
Disease.  He maintained, in essence, that the residuals of 
cobalt irradiation treatments damaged the muscles in his neck 
and chest.  He later added additional claims for service 
connection on a secondary basis.  

The Board notes that the veteran has not claimed entitlement 
to service connection for his disabilities on a direct 
service connection basis; rather, he asserts that he 
developed the claimed disorders as a result of the cobalt 
radiation treatments taken for his service-connected 
Hodgkin's Disease.  As his Hodgkin's Disease is service 
connected, he thus argues that his claimed disabilities as a 
result of the treatment for Hodgkin's Disease should 
similarly be service connected.  In this case, several of the 
veteran's claims were, in fact, granted; however, he now 
seeks a higher evaluation with respect to those claims.  He 
further challenged the RO decisions to the extent that 
several of the claims were denied.
 
I.  Entitlement to Service Connection for Carotid Artery 
Stenosis, Claimed as Secondary to Service-Connected Hodgkin's 
Disease

The veteran maintains, in essence, that he is entitled to 
service connection for carotid artery stenosis due to the 
cobalt treatments for Hodgkin's Disease.  During a March 1994 
hospitalization, he underwent carotid Doppler studies which 
showed carotid stenosis.  In September 1995, he was 
hospitalized for symptomatic carotid stenosis and underwent a 
replacement of the right carotid bifurcation with saphenous 
vein interposition graft.  In the Operation Report, the 
surgeon remarked that the veteran's vessel "fell apart upon 
dissection" which was "not surprising given [the veteran's] 
previous radiation."  In October 1995, the veteran filed a 
claim for a carotid artery disorder as a secondary claim.  

Initially, the Board determines that the veteran's claim for 
carotid artery stenosis on a secondary basis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) by virtue of the medical evidence (the Operative 
Report) which suggested a connection between carotid artery 
stenosis and prior cobalt radiation treatments.  As the claim 
is well grounded, VA is under a duty to assist.  Upon review 
of the claims folder, the Board finds that the veteran has 
not alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
Accordingly, the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Finding that the veteran has submitted a well grounded claim, 
the Board next turns to the issue of service connection.  The 
regulation provides that service connection will be warranted 
for a disability which is aggravated by, proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (1999).  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen  v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's statements and sworn 
testimony that his carotid artery stenosis was the result of 
his service-connected Hodgkin's Disease.  Specifically, in 
the March 1998 personal hearing before the RO, the veteran 
highlighted the September 1995 Operative Report and stressed 
that he strongly disagreed with the subsequent medical 
opinions finding no connection between the two.  He asserted 
that there was no way for an artery to blister without being 
damaged or hit by something to cause that blister and it was 
his view that cobalt treatments caused the damage.  At a 
hearing before the Board in June 1999, he made nearly the 
same assertions.  Further, he submitted a letter from Ms. 
Barbara L. Heilman, R.N., purportedly his primary care 
physician (although it appears from the letter that Ms. 
Heilman is his wife's nurse practitioner), that the cobalt 
treatment caused carotid artery stenosis.  However, a careful 
review of Ms. Heilman's letter fails to show that she 
addressed the issue of his carotid artery stenosis at all.  

Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between his carotid artery stenosis 
and his service-connected Hodgkin's Disease.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current pathology, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a causal relationship, 
service connection is not warranted on a secondary basis.

In a VA memorandum medical opinion dated in February 1996, a 
VA physician specifically opined that the veteran's carotid 
artery stenosis was not due to prior cobalt therapy.  Rather, 
the physician observed that carotid stenosis was due to 
arteriosclerosis and the claim was not well-grounded.  
Similarly, in a June 1996 VA hematology-lymphatic examination 
report, another VA examiner addressed the issue and noted 
that the pathology of the veteran's right carotid bifurcation 
showed atheromatous plaques.  Although the examiner 
acknowledged suggestive literature that some youthful 
patients with Hodgkin's Disease treated by mediastinal 
irradiation had a higher incidence of early onset coronary 
artery disease due to damage to the vasa vasorum rather than 
promoting atherosclerosis, he indicated that irradiation of 
the aorta and carotids did not promote atherosclerosis 
independent of the usual risk factors.  

The examiner further observed that an unremarkable 
funduscopic examination and good peripheral pulses could not 
lead one to conclude that the veteran had atherosclerosis 
confined to the carotid vessels.  The examiner stated that 
the most common side effect involving organs in the radiation 
fields, especially in the early days of cobalt irradiation, 
was development of hypothyroidism, which the veteran did not 
have.  When later asked to resolve the apparent conflict 
between the September 1995 Operative Note, suggesting that 
radiation had an impact on the veteran's carotid artery 
stenosis, and his prior opinion that the veteran's 
irradiation did not cause carotid stenosis, the physician 
reiterated that there was no evidence that radiation therapy 
promoted or accelerated atherosclerotic disease of large 
blood vessels, even in higher doses.  He revealed that he 
obtained confirmation of this proposition from the Chief of 
Radiation Oncology.  Finally, in another VA memorandum 
medical opinion dated in January 1997, the same physician 
stressed that there was no evidence of any relationship 
between cobalt radiation therapy and subsequent development 
of carotid artery stenosis.  

Based on the above evidence, the Board finds that the 
veteran's carotid artery stenosis is not shown to be 
etiologically or causally related to the veteran's service-
connected Hodgkin's Disease.  Specifically, the Board has 
carefully considered the September 1995 Operative Report, 
which noted that the veteran's carotid artery "fell apart" 
and suggested that this was not surprising given that the 
veteran had undergone cobalt treatment.  The Board first 
observes that the surgeon's opinion is not necessarily 
dispositive of the Board's inquiry.  See Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  Further, at the time the operative notation 
was made, the surgeon he did not have available to him the 
entire claims file nor other diagnostic evidence.  In fact, 
it appears that he was not actually attempting to address 
whether a causal relationship existed between carotid artery 
stenosis and cobalt treatments, but rather was making a 
general comment with respect to the findings during the 
surgical procedure itself.  

Moreover, the Board is compelled to find the February 1996 
medical memorandum opinion, June 1996 VA examination report, 
and January 1997 medical memorandum opinion, which found no 
connection between the veteran's carotid artery stenosis and 
cobalt treatment, more probative on the basis that the VA 
examiners providing the memorandum opinions and conducting 
the VA examination had the veteran's claims file for review 
prior to the examination or rendering the opinion.  In 
addition, the Board notes that the VA examiners focused upon 
the critical inquiry of the veteran's claim; that is, whether 
the veteran's carotid artery stenosis was related to his 
service-connected Hodgkin's Disease.  A compelling reading of 
the opinions reflects that the veteran's carotid artery 
stenosis was not, in fact, a result of cobalt radiation 
therapy.  

Thus, the Board finds that there is no competent clinical 
evidence of record indicating that the veteran's carotid 
artery stenosis was attributable to or the result of his 
service-connected Hodgkin's Disease.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection on a 
secondary basis.

II.  Entitlement to Service Connection for an Immune 
Disorder, Claimed as Secondary to Service-Connected Hodgkin's 
Disease

In June 1996, the veteran filed a claim for an immune 
disorder.  He maintained that he no longer had the ability to 
fight off infections, like pneumonia, which he developed 
every fall, winter, and spring.  In support, he submitted a 
written statement dated in June 1996 from a treating VA 
physician to the effect that the veteran received cobalt 
therapy to the chest as treatment for Hodgkin's Disease, 
which more than likely effected the thymus gland.  The 
physician noted that the diminished function of the thymus 
gland could effect the immune system and cause a patient to 
be more susceptible to certain infections.

In a June 1996 hematological disorders-lymphatic examination 
report, the veteran reported, among other things, impairment 
of his immune system due to thymus irradiation and a 
predisposition to respiratory tract infections.  After a 
complete physical examination, the examiner diagnoses 
included questionable impaired immunity secondary to 
Hodgkin's Disease or radiation therapy or both.  With respect 
to the specific question of whether the veteran had an 
impaired immune system which could be attributed to thymic 
irradiation, the examiner reflected that the veteran did not 
develop recurrent infections until some 30 years after cobalt 
treatment and the infections related to only the lower 
respiratory tract.  The examiner stressed that there were no 
other significant infections involving other organ systems.  
The examiner also observed that the veteran had smoked 1 - 1 
1/2 packs of cigarettes until just a few years previously.  The 
hemoglobin and total globulin levels were normal.  Thus, the 
examiner concluded, if a deficiency in the immune system had 
been due to Hodgkin's Disease or irradiation of the thymus 
gland, it would have been evident from the start.  Additional 
testing was recommended to verify objective evidence of 
immune compromise.

The RO subsequently asked the VA examiner to again address 
the issue of a compromised immune system as secondary to 
cobalt treatment.  The examiner reflected that by the age of 
22, the thymus was usually considered atrophic and no longer 
played a significant role in subsequent immunity.  Further, 
he noted that the veteran did not receive total nodal 
irradiation and what he did receive would not be expected to 
result in systemic immune compromise.  Finally, the examiner 
recognized that Hodgkin's Disease itself could be associated 
with some immunocompromise in advanced stages but that would 
have been evident at the time of diagnosis and could not 
account for any effect on the immune system developing 30 
years after curative therapy.  He again recommended 
additional testing to confirm the presence of an immune 
deficiency state.

Finally, in a January 1997 VA memorandum medical opinion, the 
examining physician reflected that immune system testing 
showed that a serum protein electrophoresis and quantitative 
immunoglobulins were normal except for one borderline level 
consistent for the veteran's age.  Thus, the physician 
concluded, that there was no evidence to support the 
veteran's contention that his immune system was compromised.  
By rating decision dated in May 1997, the RO denied the 
veteran's claim.

After a review of the evidence, the Board must conclude that 
the veteran's contention, to the effect that he has an immune 
disorder, is not supported by the record.  Since service 
connection cannot be granted for a disability that is not 
shown to exist, the Board must accordingly find that a claim 
for service connection for such a disability is not well 
grounded and, therefore, must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).  In particular, 
although one physician opined that cobalt therapy more than 
likely effected the thymus gland which "could," in turn, 
cause a patient to be more susceptible infections, the fact 
remains that recent testing determined that there was no 
compromise of the veteran's immune system.  

While the veteran has testified at an RO hearing in March 
1998 and at a Board hearing in June 1999 that he experiences 
frequent bouts of walking pneumonia, he stressed that certain 
records were not associated with the claims file showing 
treatment for pneumonia from 1960 through 1989.  Even 
accepting that the veteran has had frequent respiratory 
infections, it must be emphasized that the medical evidence 
of record does not show that an immune disorder is exhibited 
at this time.  The veteran has only offered his lay opinion 
concerning its development.  There is no competent opinion on 
file or presented to the effect that his bouts of pneumonia 
are related to a claimed immune disorder.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence, will not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Thus, as the claimed disorder is not demonstrated by 
competent medical evidence, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection for an immune disorder, claimed as secondary to 
service-connected Hodgkin's Disease, could be granted.  The 
Board accordingly finds that his claim for service connection 
on a secondary basis is not well grounded and is therefore 
denied.


III.  Entitlement to Service Connection for COPD, Claimed as 
Secondary to Service-Connected Hodgkin's Disease

The veteran claims, in essence, that he is entitlement to 
service connection for COPD as a result of cobalt radiation 
treatments.  The first mention of COPD appears in a December 
1991 radiology report, wherein the veteran's private treating 
physician noted the presence of paramediastinal fibrosis of 
the upper lobes consistent with previous radiation therapy.  
There was also interstitial fibrosis at the basis, which the 
examiner remarked was more suggestive of superimposed COPD.  
In February 1994, the veteran filed a claim for COPD due to 
radiation therapy.   

In an October 1994 VA examination report, the veteran 
complained of, among other things, progressively worsening 
shortness of breath and frequent "walking pneumonia."  
After a physical examination, the examiner remarked that the 
veteran's complaints and spirometry results were consistent 
with an obstructive disorder, given the diagnosis of COPD.  
The examiner stressed that the most important thing the 
veteran could do was stop smoking.  Clinical records show on-
going treatment for COPD.

In February 1996, a VA physician was asked to comment on 
whether the veteran's COPD was related to the scarring of his 
lungs.  In a memorandum medical opinion dated in February 
1996, the physician observed that scarring of the veteran's 
lungs produced "restrictive" disease; therefore, he 
concluded, the veteran's chronic "obstructive" pulmonary 
disease was not related to the scarring of his lungs.  A 
November 1997 VA examination report revealed COPD secondary 
to emphysema.  There was no indication that either were 
related to previous cobalt treatments.  The examiner remarked 
that the veteran continued to smoke and the progression of 
the disease was, therefore, very likely.  In an addendum, the 
examiner specifically opined that the veteran's 
COPD/bronchitis was unrelated to Hodgkin's Disease or to the 
treatment of Hodgkin's Disease, but rather was due to the 
veteran's chronic tobacco abuse.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link COPD with 
his service-connected Hodgkin's Disease or otherwise show a 
relationship.  Specifically, based on the two separate 
medical opinions (February 1996 and October 1997) that the 
veteran's COPD was unrelated to Hodgkin's Disease or any 
treatment therefor, the Board finds that the veteran's claim 
for COPD on a secondary basis is not well grounded.  
Moreover, in the most recent medical opinion, the physician 
specifically opined that it was most likely that the 
veteran's COPD/bronchitis was related to chronic cigarette 
smoking.  A reasonable reading of the opinions is that the 
veteran's respiratory disorder is not, in fact, related to 
cobalt treatment for service-connected Hodgkin's Disease.    

The Board has considered the veteran's statements and sworn 
testimony offered at personal and Travel Board hearings to 
the effect that, although he had smoked for many years, his 
COPD was caused by cobalt radiation treatments for Hodgkin's 
Disease.  He maintained that he never inhaled cigarettes and 
that the damage to his lungs was not from cigarettes.  The 
veteran's assertions are not deemed to be medically credible 
in light of the other objective medical evidence of record 
showing no connection between the veteran's COPD and 
Hodgkin's Disease.  Despite his strong declarations to the 
contrary, the Board is persuaded by the medical expert's 
opinions as to the medical causation of the veteran's COPD.  
Except for the veteran's assertions, there is no medical 
evidence supporting his claim.  Accordingly, the claim is not 
well grounded and is denied.  

With respect to the claims for service connection on a 
secondary basis, the Board notes generally that where a claim 
is not well grounded it is incomplete, and VA is obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims form he completed, in its notices of rating 
decisions and the statements and supplemental statements of 
the case.  That discussion informed him of the types of 
evidence lacking, which he should submit for well grounded 
claim.  The Board has examined all the evidence of record 
with a view toward determining whether the veteran notified 
VA of the possible existence of information which would 
render his secondary claims plausible.  However, the Board 
finds no such information present.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).

IV.  Entitlement to an Evaluation in Excess of 10 Percent for 
a Swallowing Disorder, to Include Whether a Separate 
Compensable Evaluation for Gastroesophageal Reflux is 
Warranted

Historically, the veteran was noted to have hypopharyngeal 
muscle dysfunction in February 1994.  In March 1994, he was 
hospitalized with reflux, frequent belching, and 
regurgitation.  Multiple diagnostic tests showed a normal 
pharyngeal esophogram, gastritis, which was successfully 
treatment with Zantac, no evidence of hiatal hernia, and no 
significant esophageal dysmotility or hypopharyngeal 
dysfunction.  At the time of discharge, he denied complaints 
of reflux but noted on-going belching, which he indicated he 
had had since the age of seven.  

Subsequently, the RO granted entitlement to service 
connection for a swallowing disability by rating decision 
dated in November 1994 and assigned a 10 percent evaluation 
thereto.  The veteran disagreed with the rating by 
correspondence dated in December 1994 and a statement of the 
case was issued with the claim characterized as entitlement 
to an increased rating.  A timely substantive appeal 
followed.  In view of the recent guidance of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (the Veterans Claims 
Court), the issue before the Board is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).   As 
the statement of the case and the supplemental statement of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

At a personal hearing in March 1995, the veteran testified 
that he was service connected at 10 percent for a swallowing 
disorder but that he continued to have problems with 
breathing because of a blocking off, he had difficulty 
swallowing food, ate primarily soft foods and drank liquids, 
avoided fatty and greasy foods, had difficulty chewing, and 
had been basically on a soft diet since 1984.  He was on no 
medication and had been told that there was nothing to do to 
help with the problem.  He reported difficulty with phlegm, 
sleeping with his head on pillows at night, and could not 
hold a job because of spitting and phlegm.  He acknowledged 
that he was employed and working with his son but could not 
work like he used to and the 10 percent disability was not 
enough because of his wife's illness and his household 
expenses.  He complained of constantly awakening at night 
with a choking sensation, problems with gas, belching, 
burping, and regurgitation.  

In an October 1997 esophagus examination report, the veteran 
complained of progressive swallowing difficulties over the 
previous four to five years of both liquids and solids.  He 
reported the necessity of slow eating, occasionally choking 
on food, active reflux if he bends over, and a nocturnal sour 
taste in his mouth.  The examiner reflected that prior 
testing suggested hypopharyngeal dysfunction, hiatal hernia, 
and severe gastritis, but also showed no significant 
esophageal dysmotility or hypopharyngeal dysfunction.  His 
weight was consistent with the weight he had maintained 
throughout his life, and medications included aspirin, 
multivitamin, vitamin C, Albuterol, and Atrovent.  Physical 
examination revealed that his abdomen was essentially 
unremarkable, no hepatosplenomegaly, and normal bowel sounds.  

The examiner noted that the veteran had symptoms of 
oropharyngeal dysphagia as well as gastroesophageal reflux 
with conflicting studies and maintained that it would be pure 
conjecture to ascribe either to cobalt radiation therapy.  
After a review of further diagnostic studies, however, the 
examiner remarked in an addendum that the veteran had 
evidence of esophagitis, and mild to moderate oropharyngeal 
dysphagia with passive spillage but no evidence of 
aspiration, consistent with neurologic dysfunction.  Finally, 
the examiner indicated that he did not believe that the 
veteran's oropharyngeal dysphagia was service related because 
it was apparently of neurologic origin; however, he opined 
that the veteran's gastroesophageal reflux was service 
connected in view of the radiation therapy administered for 
Hodgkin's Disease.  He observed that reflux can induce a 
globus sensation and a sensation of dysphagia.  At the 
hearing before the Board in June 1999, the veteran asserted 
that he could not swallow, experienced regurgitation after 
eating, was on a soft or liquid diet, and choked when he ate.  
He maintained that his disability should be considered under 
the diagnostic code for esophageal reflux as well as a 
swallowing disorder.  

As represented at the hearing, the RO originally rated the 
veteran's swallowing disability under DC 8209.  Under DC 
8209, a 10 percent evaluation is warranted for incomplete, 
moderate paralysis of the ninth (glossopharyngeal) cranial 
nerve.  Incomplete, severe paralysis may be assigned a 20 
percent evaluation.  Finally, a 30 percent evaluation is 
warranted for complete paralysis.  38 C.F.R. § 4.124a, DC 
8209 (1999).  A note with the diagnostic code indicates that 
the rating will be dependent upon the relative loss of 
ordinary sensation in the mucous membrane of the pharynx, 
fauces, and tonsils.  

Based on the evidence outlined above, the Board finds no more 
than a 10 percent evaluation for a swallowing disorder is in 
order.  Specifically, the veteran's symptomatology appears to 
have focused on reflux, belching, and regurgitation, rather 
than on a loss of sensation as anticipated by DC 8209.  
Moreover, diagnostic testing reflected a normal pharyngeal 
esophogram, no significant esophageal dysmotility, and most 
recently, mild to moderate oral pharyngeal dysphagia with 
some esophageal components thought to be neurological in 
nature.  Because the neurological impairment to the veteran's 
pharynx was described as no more than mild to moderate, the 
Board finds that no more than a 10 percent evaluation for 
moderate incomplete paralysis of the ninth (glossopharyngeal) 
cranial nerve is in order. 

However, based on the examining physician's opinion that the 
veteran's gastroesophageal reflux was due to radiation 
therapy administered for Hodgkin's Disease, the Board finds 
that consideration of DC 7346 is warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Parenthetically, the Board 
notes that when a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  In that 
respect, the veteran has been diagnosed with gastroesophageal 
reflux, which will be considered analogous to hiatal hernia 
under DC 7346.

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (1999).

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that a 30 percent evaluation, but no more, for 
the veteran's gastroesophageal reflux is warranted.  Taken 
together, the complaints of dysphagia, regurgitation, 
frequent belching, active reflux, and requirement of frequent 
meals, more nearly approximates a 30 percent rating for 
gastroesophageal reflux under 7346.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology is more consistent with the assignment of a 
30 percent rating.  In entering this decision, reasonable 
doubt was considered and resolved in the veteran's favor.

Specifically, the veteran has reported symptoms of reflux, 
regurgitation, and belching for a number of years.  In the 
most recent VA esophagus examination, he described reflux 
disturbances on a daily basis and the necessity to alter his 
daily routine so as to take into account active reflux within 
two hours of his meals.  A December 1997 swallowing 
evaluation clearly noted mild to moderate dysphagia, which a 
VA examiner has attributed to gastroesophageal reflux 
disease.   Thus, giving consideration to the overall 
symptomatology of the veteran's gastroesophageal reflux, the 
Board finds that a 30 percent evaluation, but no more, is 
warranted.  

As the veteran has not shown symptoms of material weight 
loss, hematemesis or melena, anemia, or other symptoms of 
severe impairment of health, the Board concludes that a 60 
percent evaluation under DC 7346 is not warranted at this 
time.  This finding is further supported as evidenced by the 
reported stability of the veteran's weight, and recent 
hemoglobin and hematocrit of 12.7 and 37.4, respectively, in 
the October 1997 VA esophagus examination report.  Also, 
although gastritis has been diagnosed, the Board finds that 
DC 7307 is not for application as there is no evidence of 
large ulcerated or eroded areas and no evidence of severe 
hemorrhage warranting a higher evaluation under DC 7307.  
Accordingly, a 30 percent evaluation, but no more, for 
gastroesophageal reflux is warranted.

The Board has considered whether the veteran has been 
prejudiced by its initial consideration of this question.  
See Bernard v. Brown, 4 Vet. App. 385, 392-394 (1993).  At 
his June 1999 Board hearing, the veteran and his 
representative raised the issue of assignment of a separate 
rating for the veteran's gastrointestinal symptoms, 
identified evidence which supported the request and 
demonstrated an understanding of the applicable Diagnostic 
Codes.  See transcript at pp. 17-18.  For these reasons, the 
Board finds that he has not been prejudiced by the Board's 
action.  

V.  Entitlement to a Compensable Evaluation for 
Paramediastinal Fibrosis

Historically, the RO granted entitlement to service 
connection for paramediastinal fibrosis as secondary claim by 
rating decision dated in November 1994 and assigned a 10 
percent evaluation thereto under DC 6899-6802 by analogy for 
pneumoconiosis, unspecified.  See 38 C.F.R. § 4.20 (1999).  
During the pendency of the appeal, the regulations regarding 
the respiratory system, including those associated with 
pulmonary fibrosis were changed.  However, as discussed 
below, the Board finds that a noncompensable evaluation would 
be appropriate under either the new or the old regulations.  

Under the old regulations, a 10 percent evaluation was 
warranted for pneumoconiosis which was definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion.  A 30 percent evaluation could be assigned with 
moderate symptoms, including considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, and confirmed by 
pulmonary function tests.  A 60 percent evaluation was 
warranted for severe pneumoconiosis with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.
38 C.F.R. § 4.97, DC 6802 (1996).  

Under the new regulations, chronic pleural effusion or 
fibrosis (DC 6845) is considered a "Restrictive Lung 
Disease" and is rated under a general rating formula.  
Specifically, a 30 percent evaluation is warranted with an 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 
percent evaluation is warranted with an FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40- to 55-percent predicted.  A 100 percent 
evaluation requires an FEV-1 less than 40 percent of 
predicated value, or; the ratio of FEV-1/FEC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episodes of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6845 (1999).

At a personal hearing in March 1995, the veteran testified 
that he had frequent pneumonia.  He had been told to quit 
smoking but was still smoking.  He maintained that the X-rays 
showed no damage from cigarettes or cancer but only scar 
tissue was present.  He noted he was being treated for 
pneumonia and choking and had had phlegm all his life from 
dripping sinuses.  

In a March 1995 VA examination report, the veteran complained 
of progressive dyspnea and recurrent bouts of pneumonia.  He 
smoked one quarter to one-half pack of cigarettes per day and 
reported symptoms of exertional dyspnea and green and yellow 
sputum.  The examiner considered the question of whether the 
veteran's fibrosis caused his COPD and noted that a Mid-Chest 
Conference had been called to review the veteran's clinical 
scenario.  The examiner noted that the X-rays and CT scans 
had been reviewed and specifically opined that the pulmonary 
function tests and CT scan, showing no clear interstitial 
process, indicated that there was no functional abnormality 
of the lung related to the left upper lobe lesions and, thus, 
no abnormality related to previous cobalt radiation therapy.  
The examiner also noted a past history of effusions, 
pneumonia, and positive PPD and concluded that chronic sputum 
production exacerbating the veteran's symptoms may be related 
to his continuing smoking.  

Based on a review of the evidence, the Board finds that there 
is no basis to assign a compensable evaluation for 
paramediastinal fibrosis under the criteria in effect prior 
to October 7, 1996.  Specifically, the VA examiner opined 
that there was no functional abnormality with respect to the 
veteran's pulmonary fibrosis.  Further, there was no evidence 
of extensive fibrosis and no corresponding ventilatory 
deficit confirmed by pulmonary function tests, and the VA 
examiner suggested that the veteran's other respiratory 
difficulties were caused by smoking.  Thus, based on the 
evidence from the March 1995 VA examination that there was no 
functional abnormality of the veteran's lung as a result of 
the paramediastinal fibrosis, combined with the earlier-
discussed February 1996 VA medical memorandum opinion that 
lung scarring produced "restrictive" disease, rather than 
"obstructive" disease, leads to the reasonable conclusion 
that the veteran's non-compensated evaluation for 
paramediastinal fibrosis is appropriate under the criteria in 
effect prior to October 7, 1996.
  
The Board will next consider the veteran's lung disability 
under the new regulations for the time period in which they 
became effective.  In a November 1997 VA non-tuberculosis 
examination report, the veteran noted a variety of 
respiratory complaints including chronic productive cough, 
persistent exertional dyspnea, chronic sinus drainage, 
difficulty climbing up a flight of stairs, loss of energy, 
and constant hacking and sputum production leaving him with 
stridorous breathing.  Medications included Albuterol and 
Atrovent inhalers up to five times per day.  He was still 
smoking up to six cigarettes per day and was noted to be a 
long time smoker.  Physical examination revealed a variety of 
respiratory symptoms including diminished breath sounds 
throughout most of the lung fields, occasional crackles in 
the bases, and stridor with forced expiration.  Chest X-rays 
were reviewed and a right upper zone pleural thickening, 
which had not changed over the years, was noted and evidence 
of emphysema.  Pulmonary function testing showed mild 
obstructive ventilatory impairment compatible with COPD 
secondary to emphysema.  The final diagnoses included mild 
COPD with emphysema, and chronic bronchitis.  The examiner 
opined that progression of the veteran's disease was very 
likely as he continued to smoke.  

It is the conclusion of the Board that a noncompensable 
rating is appropriate under the new respiratory regulations 
as well.  Importantly, it appears that the veteran's current 
respiratory symptomatology is due to his nonservice-connected 
COPD.  This finding is supported by the fact that examiners 
relate the veteran's respiratory disorder to COPD and 
emphysema, caused from smoking, rather than his service-
connected pulmonary fibrosis.  Specifically, in the most 
recent VA examination report, no mention was made with 
respect to pulmonary fibrosis.  

After a careful review of the claims file, the Board 
concludes that the medical evidence sufficiently separates 
the effects of the veteran's service-connected 
paramediastinal fibrosis ("no functional impairment") from 
his nonservice-connected COPD (suggested to be caused from 
chronic smoking).  In fact, the most recent medical evidence 
focused primarily on the nonservice-connected COPD and no 
mention was made of the service-connected paramediastinal 
fibrosis vis-à-vis the veteran's current respiratory 
symptomatology.  Therefore, the medical evidence clearly 
separates the effects of the nonservice-connected disability 
from the service-connected disability and the signs and 
symptoms of one need not be attributed to the other.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, in view of the above, the Board concludes that 
the evidence supports a noncompensable evaluation for 
paramediastinal fibrosis under the criteria in effect from 
October 7, 1996.  

VI.  Entitlement to an Evaluation in Excess of 10 Percent for 
Paradoxical Vocal Cord Motion with Decreased Abduction of 
Both Vocal Cords

Historically, the veteran filed a claim for a larynx disorder 
due to treatment for Hodgkin's Disease in August 1995 and a 
10 percent evaluation was assigned under DC 6599-6516 
(chronic laryngitis).  As previously noted, during the 
pendency of the appeal, the rating criteria for the 
respiratory system, including chronic laryngitis (DC 6516), 
was revised in October 1996.  However, the Board finds no 
substantive differences between the amended provisions and 
the prior version with respect to the rating assigned to the 
veteran's vocal cord disability and the provisions will be 
applied for the time periods for which they were applicable.  

In the regulations in effect prior to October 7, 1996, a 10 
percent evaluation was  warranted for moderate chronic 
laryngitis with catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness.  A 30 percent evaluation 
was warranted for severe laryngitis with marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules or cords or submucous infiltration, and 
marked hoarseness.  38 C.F.R. § 4.97, DC 6516 (1996).  Under 
the regulations currently in effect, a 10 percent evaluation 
is warranted with hoarseness and inflammation of cords or 
mucous membranes; and a 30 percent evaluation is warranted 
for hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, DC 6516 (1999).  

In an October 1995 VA non-tuberculosis disease examination 
report, the veteran related a history of radiation therapy 
for Hodgkin's Disease and complained of a laryngeal problem, 
difficulty breathing, and trouble swallowing.  He had the 
sensation of phlegm constantly on his vocal cords, dysphagia, 
and regurgitation, becoming worse the previous several years.  
Physical examination revealed that he was in no apparent 
respiratory distress, had erythematous and edematous nasal 
mucosa, firm areas of the neck with the absence of any 
lymphadenopathy, and a hard thyroid gland with no distinct 
enlargement.  Pulmonary function tests reportedly showed an 
FEV1/FVC ration of 57 percent, reduced from a predicted of 71 
percent.  A chest X-ray reflected parenchymal scarring 
consistent with COPD.  The diagnoses included history of 
laryngeal stridor and a Ears, Nose, and Throat examination 
was recommended.

In an October 1995 VA nose and sinus examination report, the 
veteran related a history of radiation therapy for Hodgkin's 
lymphoma and complained of hoarseness and difficulty 
swallowing.  Physical examination revealed that his neck was 
supple, and oral cavity and oropharynx were clear.  An 
indirect laryngoscopy showed edema and erythema of the 
posterior glottis, edematous vocal cords, paradoxical motion 
of the vocal fold, and stridor during inspiration.  There 
were no grossly abnormal lesions and his upper esophageal 
sphincter was open and patent.  The final diagnoses included 
paradoxical vocal fold motion, with decreased abduction of 
both vocal folds.  The examiner opined that the radiation 
probably had some effect on the veteran's larynx and voice 
box but felt that the primary problem was gastroesophageal 
reflux disease.  The examiner stressed that the reflux was 
certainly exacerbating the condition.  

In a February 1996 VA memorandum medical opinion, the 
examining physician noted the prior ENT examination report 
and remarked that one must conclude that the veteran's 
previous cobalt treatment had some effect on his current 
laryngeal and voice box condition.  Subsequently, the RO 
granted the veteran's claim by rating decision dated in 
February 1996 and assigned a 10 percent evaluation thereto.  
As the veteran disagreed with the initial rating, the issue 
of "staged" ratings applies.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In the most recent VA mouth and throat examination report 
dated in September 1997, the veteran complained of severe 
dysphagia and claimed that cobalt treatments had destroyed 
the muscles in his throat, pharynx, and larynx.  Physical 
examination revealed post-nasal drip; however, there was no 
inflammation or infection in the pharynx.  After an indirect 
laryngoscopy, the examiner indicated that the vocal cords 
showed normal motility, no inflammation, and no growth or 
nodules present on either vocal cord.  The laryngitis was 
clear and there was no obstruction present.  The final 
diagnosis was dysphagia and upper pulmonary dysfunction.

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a greater than 10 percent evaluation is not 
warranted for chronic laryngitis, under either the old or the 
new criteria.  Specifically, no medical examiner has ever 
noted thickening or nodules of the cords, or submucous 
infiltration, either of which is required for a 30 percent 
evaluation under the old and new regulations.  Further, there 
is no evidence that the veteran has or ever had marked 
pathological changes, marked hoarseness, or pre-malignant 
changes.  Therefore, the Board finds that the objective 
findings of record do not support a evaluation in excess of 
10 percent under either the new or the old regulations.  

With respect to each of the claims for a higher evaluation, 
the Board has considered the veteran's sworn testimony and 
written statements that his disabilities are worse than 
currently evaluated.  Although his statements and sworn 
testimony at personal hearing and a hearing before the Board 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v.  Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his disabilities are appropriately evaluated, 
except that a separate compensable evaluation is warranted 
for gastroesophageal reflux.  


ORDER

The claim for entitlement to service connection for carotid 
artery stenosis, claimed as secondary to service-connected 
Hodgkin's Disease, is denied.

Entitlement to service connection for an immune disorder, 
claimed as secondary to service-connected Hodgkin's Disease, 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for COPD, claimed as 
secondary to service-connected Hodgkin's Disease, is denied 
on the basis that the claim is not well grounded.

Entitlement to an evaluation in excess of 10 percent for a 
swallowing disorder is denied.  

Entitlement to a 30 percent evaluation, but no more, for 
gastroesophageal reflux is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for paramediastinal 
fibrosis is denied.

Entitlement to an evaluation in excess of 10 percent for 
paradoxical vocal cord motion with decreased abduction of 
both vocal cords is denied.


REMAND

In light of the Board's decision awarding a 30 percent 
evaluation for gastroesophageal reflux and the veteran 
assertion that he is unable to work primarily due to his 
service-connected disabilities, further development is 
required prior to consideration of the claim for entitlement 
to a total rating based on individual unemployability.  
Specifically, in addition to his service-connected 
disabilities, the veteran has been diagnosed with several 
nonservice-connected disorders, including COPD, carotid 
artery stenosis .  It is unclear whether he is unemployable 
and, if so, the degree, if any, that it can be attributed to 
service-connected disabilities.  


In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the degree of 
industrial impairment caused by his 
service-connected disabilities only.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
offer an opinion addressing the impact of 
the veteran's service-connected 
disabilities only on his employability.  

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
a total rating based on individual 
unemployability.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period is which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal






